Citation Nr: 1818181	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), anxiety disorder not otherwise specified (NOS), and adjustment disorder with mixed depressed and anxious mood, to include as due to residuals of a back injury.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) in a February 2012 hearing.  This case was previously before the Board in April 2014 and December 2014, when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

Preliminarily, the Board notes that additional development is warranted for the now-separate issue of service connection for PTSD.  This matter is addressed in the REMAND section of this decision.  The matter discussed below concerns the claim for service connection for an acquired psychiatric disorder, to include MDD, anxiety disorder, and adjustment disorder with mixed depressed and anxious mood, but exclusive of PTSD.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current residuals of a back injury are related to an event or injury during active military service.
2.  Affording the Veteran the benefit of the doubt, his current acquired psychiatric disorder was secondarily caused by his now service-connected residuals of a back injury.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for residuals of a back injury have been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include as due to residuals of a back injury, have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  Given the favorable disposition of these claims, the Board finds that all notification and development action needed to fairly adjudicate them has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and psychoses, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Back Condition

In this case, the Veteran has asserted that his residuals of a back injury are a result of multiple injuries during active service.  The Board has reviewed the Veteran's service treatment records (STRs) and back complaints and pain are noted in February 1997, April 1998, and May 2000.  Additionally, while the Veteran's October 2000 Report of Medical Examination for separation did not list any back problems, on his October 2000 Report of Medical History, the Veteran marked "don't know" for recurrent back problems and noted that he had very sharp lower back pain when bending over and when standing up.

In an October 2008 VA examination report, the examiner could not give an opinion as to the etiology of the Veteran's residuals of back injury without resorting to speculation.  However, in a December 2011 VA treatment report, the Veteran's VA physician noted reported that "I believe within a reasonable degree of medical certainty that [the Veteran's] L5/S1 listhesis and L3/4, 4/5, and L5/S1 disc pathology were directly caused by the compression blunt trauma incurred during military service in [May 2000] when pinned between F-14 planes... This pathology has caused persisting pain which is incompletely relived by medications, bracing, activity modification, and epidural steroid injections."

In a February 2002 statement, the Veteran's service buddy wrote that he witnessed the Veteran being crushed between two F-14s and that the Veteran required medical attention.  In the February 2012 travel board hearing, the Veteran and his spouse, who also served on the same aircraft carrier as he did, testified that after the May 2000 incident where the Veteran was crushed between two planes, he stayed in his berth for the next three months or so recovering, before eventually being discharged in December 2000.

While a May 2014 VA examination report found no nexus between the Veteran's back injuries during service and his current back residuals, the examiner noted that the Veteran was treated "conservatively with medications and was issued one week of light duty."  The VA examiner made no mention that the Veteran was basically confined to his bed after the May 2000 accident for the next three months, as was testified to in the February 2012 hearing.  

Weighing the conflicting evidence, the Board finds that the December 2011 VA treatment report, finding a nexus between the Veteran's current back residuals and active service, combined with the competent and credible lay statements, are of at least equal probative value to the May 2014 VA examiner's negative nexus opinion.  The Board thus finds that it is at least as likely as not that the Veteran's residuals of a back injury are etiologically related to active service.  Accordingly, the criteria for service connection have been met, and the claim is granted.

Acquired Psychiatric Disorder

In a November 2011 letter, the Veteran's VA clinical social worker and psychiatrist wrote together that the Veteran had been a patient since 2006.  They noted that the Veteran's treatment continued to focus on anxiety and MDD.  The Veteran exhibited frequent anger outbursts which had been a major focus of his treatment.  The social worker and psychiatrist noted that the Veteran's MDD and anxiety began after his military service.  It was their opinion that the Veteran's disorders, symptoms, and social and occupational impairment were a result of military service.  

In his February 2012 hearing, the Veteran testified that his MDD and other psychological symptoms were the result of his continuing back pain.  

In a May 2014 VA examination report, the VA examiner opined that the Veteran's mood disorder was "more likely than not" related to multiple other chronic contributing factors, to include the Veteran's health.  The Board thus finds that it is at least as likely as not that the Veteran's acquired psychiatric disorder, to include MDD, anxiety disorder NOS, and adjustment disorder with mixed depressed and anxious mood, was secondarily caused by his now service-connected residuals of a back injury.  Accordingly, the criteria for service connection have been met on a secondary basis, and the claim is granted.


ORDER

Entitlement to service connection for residuals of a back injury is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include MDD, anxiety disorder NOS, and adjustment disorder with mixed depressed and anxious mood, as secondary to service-connected residuals of a back injury, is granted.


REMAND

While the Board has found sufficient evidence to grant service connection for an acquired psychiatric disorder, additional development is needed to more fully ascertain the nature and etiology of the claimed PTSD.

A review of the medical evidence of record shows October 2008 and May 2014 VA PTSD examination reports in which the VA examiners noted that the Veteran's symptoms did not warrant a diagnosis of PTSD.  Previously however, in a January 2008 VA treatment report, the Veteran was diagnosed with PTSD. 

Although the 2008 VA examination report found that the Veteran did not meet the criteria for PTSD at the time of the examination, the VA examiner based this opinion on the Veteran's lack of nightmares and other symptoms associated with PTSD.  However, the examiner noted that during his VA treatment from 2006 to 2008, the Veteran reported he had nightmares as well as irritability and anger.  

In the 2014 VA examination report, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD at the time of the examination.  However, in making that determination, the examiner used the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria.  As this claim was certified to the Board prior to August 4, 2014, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim must be considered using the DSM-IV (Fourth Edition) criteria.  As such, a new VA examination and medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claim on appeal.  Inform the Veteran of the provisions of 38 C.F.R. § 3.310 in a 38 C.F.R. § 3.159 notice letter.

2. Schedule the Veteran for a VA psychiatric examination conducted by a psychiatrist or psychologist.  The entire claims file must be reviewed by the examiner.  Any necessary testing should be conducted.  

The examiner is requested to determine whether the Veteran meets the criteria for a diagnosis of PTSD under the DSM-IV criteria.  The aforementioned previous records suggesting a PTSD diagnosis must be considered.  If the examiner finds that PTSD has not been present during the pendency of this appeal, this determination must be discussed in the context of those records.  

If a diagnosis of PTSD is rendered, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed PTSD had its onset as due to service and claimed stressors therein, or was aggravated by his now service-connected psychiatric disorder.  All opinions must be supported by a rationale.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and his representative with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


